DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 1-5, 7-22 are allowed. The reasons for allowance are evident from the prosecution history. In particular, D11 teach a determination unit (36/39: control and extraction unit; fig. 2; ¶¶ 22, 31: identifies a marker of an apparatus in the image) configured to determine an apparatus (46/47; fig. 3;¶¶ 26, 45: apparatus identified based on marker 47 on apparatus 47 ) to be used based on a captured image (43; fig. 4, 7; ¶¶ 27, 59: ) for medical use captured by an imaging device (5a/6a/8a; fig. 1; ¶¶ 12, 45); and a display control unit (40;¶¶ 23, 27; fig. 4) configured to cause a related image (44, 45; fig. 4, 7; ¶ 27) for medical use corresponding to the determined apparatus and the captured image for medical use to be displayed (see fig. 7). However, none of the prior art of record on condition that the determined apparatus is a medical imaging apparatus, cause a related image for medical use generated based on an output signal from the determined apparatus and the captured image for medical use to be displayed on a same display. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVINASH YENTRAPATI whose telephone number is (571)270-7982.  The examiner can normally be reached on 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AVINASH YENTRAPATI/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        



    
        
            
        
            
    

    
        1 Machine translation of JP 2002 336269.